DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2-18-21 has been entered.
 	Applicant’s amendment filed on 2-18-21 has been entered.  Claims 1 and 10 have been amended.  Claims 1, 6-7, 10, 15-16 and 23 are pending and under consideration.
It should be noted that Examiner for this instant application has been changed.  Any inquiry should be directed to Examiner Shin-Lin Chen. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the 
Claim 1, 6-7, 10, 15-16 and 23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Podsakoff et al., 2003 (US Patent No. 6,582,692 B1) in view of Liu et al., 2005 (Gene Therapy, Vol. 12, 1503-1508) and Adams et al., 2005 (US 20050026832 A1).
Claims 1, 6-7 and 23 are directed to a method to deliver acid sphingomyelinase to affected visceral organs in a subject with Niemann Pick A or B disease, comprising directly injecting a recombinant AAV4 or AAV5 viral vector comprising a transgene encoding acid sphingomyelinase into at least one ventricle of the brain, wherein a therapeutic amount of the acid sphingomyelinase is expressed in the central nervous system and transported to affected visceral organs.  Claims 6-7 specify the viral vector is administered by direct injection into a lateral ventricle of the brain and the fourth ventricle of the brain, respectively.  Claim 23 specifies said subject is a human patient.
Claims 10 and 15-16 are directed to a method to treat Niemann Pick A or B disease in affected visceral organs in a subject, comprising directly injecting a recombinant AAV4 or AAV5 viral vector comprising a transgene encoding acid sphingomyelinase into at least one ventricle of the brain, wherein a therapeutic amount of the acid sphingomyelinase is expressed in the central nervous system and transported to affected visceral organs.  Claims 15-16 specify the 
Regarding claims 1, 10 and 23, Podsakoff teaches recombinant AAV vector and virions comprising genes encoding proteins deficient or lacking in lysosomal storage diseases and methods of delivering recombinant AAV virions to a mammalian subject to treat lysosomal storage diseases (e.g. column 1, lines 16-23).  A method of delivering a gene encoding a protein defective or missing in a lysosomal storage disease to a mammalian subject, the method comprises 9a) providing a recombinant AAV vector comprising a gene encoding the protein operably linked to control elements, and (b) delivering the recombinant AAV virion to the liver or brain of the subject, whereby the gene is expressed in the liver or brain at a level to provide therapeutic effect in the mammalian subject, wherein the recombinant AAV virion is delivered to the brain by intrathecal injection (e.g. column 6, lines 20-36).  The AAV vector can be AAV-1, AAV-2, AAV-3, AAV-4, AAV-5 or AAV-7 (e.g. column 9, lines 11-14).  The mammalian subject can be humans or nonhuman primates such as chimpanzees and monkey etc. (e.g. column 14, lines 54-60) (For claim 23).  For Niemann Pick Disease the defective enzyme is acid sphingomyelinase (e.g. column 16, lines 48-49, column 4, lines 23-25).  “The rAAV virions may be delivered to a target organ, such as directly to the liver or brain, or by a route that will deliver the rAAV virions to the desired target tissue, such as the liver, via the portal vein or hepatic artery, or the brain, e.g. by intrathecal delivery or the cerebrospinal fluid space through the spinal cord” (e.g. bridging columns 23 and 24).
Podsakoff does not specifically teach direct injection of the rAAV into at least one ventricle of the brain, such as lateral ventricle or the fourth ventricle of the brain, to deliver the 
Liu teaches specific transduction of ependymal and/or astrocytes by recombinant AAV4 viral vectors encoding beta-galactosidase or eGFP injected into the lateral ventricles of neonatal and adult C57/BL6 mouse brains.  However, AAV4 virus injected into the SVZ (subventricular zone) targeted GFAP positive astrocytes forming the glial tube in the SVZ and rostral migratory stream (RMS) (e.g. Abstract).  AAV4 transduced ependymal with high efficiency when injected into the striata or lateral ventricles of adult mice (e.g. p. 1503, right column, 2nd paragraph).  AAV4 betaGal was injected into the lateral ventricles of young adult mice and the ependymal lining of the ventricular system was beta-galactosidase positive and underlying astrocytes were negative (e.g. p. 1504, left column, last paragraph).  When AAV4 encoding eGFP was injected into the anterior part of the subventricular zone (SVZa), robust GFP expression was found in the ependymal, the SVZ and the RMS (e.g. p. 1504, tight column, 2nd paragraph).  “The efficient ependymal cell transduction profile of AAV4 could be exploited to provide a reservoir for growth factor production.  Similarly, enzyme deficient in lysosomal storage diseases could be supplied via the CSF from AAV4 transduced ependyma.” (e.g. p. 1506, bridging left and right column).  “AAV4 targets two important cell types resident in the lateral ventricular wall of the brain, the ependymal and astrocytes in the SVZ and RMS” (e.g. p. 1506, right column, 2nd paragraph).
Adams teaches FVB mice were given an intracerebralventricular (ICV) injection of vehicle or rhFGF-19 and shows expression levels of Cyp7a was decreased in liver in FGF-19 treated mice as compared to vehicle treated mice (e.g. [0066], Figure 18).  “ICV administration 
It would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to direct injecting the rAAV into at least one ventricle of the brain, such as lateral ventricle or the fourth ventricle of the brain to deliver the rAAV to affected visceral organs because Podsakoff teaches the rAAV virions may be delivered to a target organ, such as directly to the liver or brain, or by a route that will deliver the rAAV virions to the desired target tissue, such as the brain, e.g. by intrathecal delivery or the cerebrospinal fluid space through the spinal cord, and Liu teaches recombinant AAV4 viral vectors encoding beta-galactosidase or eGFP injected into the lateral ventricles of neonatal and adult C57/BL6 mouse brains shows specific transduction of ependymal and/or astrocytes and AAV4 encoding eGFP injected into the anterior part of the subventricular zone (SVZa) shows robust GFP expression in the ependymal, the SVZ and the RMS, and Adams teaches intracerebralventricular (ICV) administration of FGF-19 increases metabolic rate, alters expression levels of genes involved in energy metabolism, and decreases Cyp7a expression in liver.  Both Podsakoff and Liu teach administration of AAV vector into the brain of a subject and since Liu teaches injecting AAV4 viral vector into the lateral ventricles or the anterior part of the subventricular zone, it would be obvious for one of ordinary skill in the art to inject the rAAV virions taught by Podsakoff into the lateral ventricle or fourth ventricle of the brain so as to deliver the rAAV vector to the brain of a mammalian subject such as humans with reasonable expectation of success.  Further, Podsakoff teaches delivering the rAAV virions to the brain via the cerebrospinal fluid space through the spinal cord and Liu teaches enzyme deficient in lysosomal storage diseases could be supplied via the CSF from AAV4 transduced ependyma, and Adams shows ICV administration of FGF-19 can reach 
It would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to treat Niemann Pick A or B disease in affected visceral organs in a subject by injecting the rAAV4 vector encoding acid sphingomyelinase into at least one ventricle of the brain, such as lateral ventricle or fourth ventricle because Podsakoff teaches delivering the rAAV virions to the brain via the cerebrospinal fluid space through the spinal cord and Liu teaches enzyme deficient in lysosomal storage diseases could be supplied via the CSF from AAV4 transduced ependyma, and Adams teaches intracerebralventricular (ICV) administration of FGF-19 increases metabolic rate, alters expression levels of genes involved in energy metabolism, and decreases Cyp7a expression in liver.  It is apparent that ICV administration of FGF-19 can provide therapeutic effect in the liver of a mice.  It would be obvious to one of ordinary skill in the art at the time of the invention that when the rAAV4 encoding acid sphingomyelinase is injected into at least one ventricle of the brain, the acid sphingomyelinase can be supplied via the CSF from AAV4 transduced ependyma, and provide therapeutic effects to treat Niemann Pick A 
One having ordinary skill in the art at the time of the invention would have been motivated to do so in order to provide recombinant AAV vector and virions comprising genes encoding proteins deficient or lacking in lysosomal storage diseases and deliver the recombinant AAV virions to a mammalian subject to treat lysosomal storage diseases as taught by Podsakoff with reasonable expectation of success.

Applicant argues that claims 1 and 10 have been amended to recite directly injecting a therapeutically effective amount of a recombinant AAV4 or AAV5 viral vector, and the present application is based on the discovery of improved methods for delivering transgene products to affected visceral organs by intraventricular (ICV) administration of AAV4 or AAV5 vectors.  Expression of the therapeutic protein results in reduction of pathologically accumulated substrate, such as sphingomyelin substrate within brain and the affected visceral organs.  The working examples show that a vector comprising a transgene delivered by ICV administration in mice resulted in transgene expression in anterior lateral ventricle, the lateral ventricles, the third ventricles and the fourth ventricles, the choroid plexus and the ependymal layer of the spinal cord central canal.  The cited references, alone or in combination, do not teach or suggest a motivation for delivering acid sphingomyelinase to affected visceral organs as claimed, and there is no reasonable expectation of success.  Applicant argues that Liu does not teach reversal of storage pathology throughout cerebellum, cerebrum and brain stem and is completely silent regarding delivery to affected visceral organs.  Liu is also silent regarding both ASM and NPD-A/B.  Podsakoff does not disclose direct injection into at least one ventricle of the brain 
The references Ziegler, Cheng and Kakkis are no longer cited in the rejection, therefore, arguments regarding those references render moot.  Although Podsakoff does not disclose direct injection into at least one ventricle of the brain and Liu does not teach reversal of storage pathology throughout cerebellum, cerebrum and brain stem and is completely silent regarding delivery to affected visceral organs, both Podsakoff and Liu teach administration of AAV vector into the brain of a subject and since Liu teaches injecting AAV4 viral vector into the lateral ventricles or the anterior part of the subventricular zone, it would be obvious for one of ordinary skill in the art to inject the rAAV virions taught by Podsakoff into the lateral ventricle or fourth ventricle of the brain so as to deliver the rAAV vector to the brain of a mammalian subject such as humans with reasonable expectation of success.  Further, Podsakoff teaches delivering the rAAV virions to the brain via the cerebrospinal fluid space through the spinal cord and Liu teaches enzyme deficient in lysosomal storage diseases could be supplied via the CSF from AAV4 transduced ependyma, and Adams shows ICV administration of FGF-19 can reach visceral organs such as liver to result in decreased Cyp7a expression in liver.  It would be obvious to one of ordinary skill in the art at the time of the invention that when the AAV vector is injected into lateral ventricle or fourth ventricle, the enzyme deficient in lysosomal storage disease, such as acid sphingomyelinase for Niemann Pick A or B diseases, could be supplied via the CSF from AAV4 transduced ependymal and the acid sphingomyelinase can reach visceral organs such as liver with reasonable expectation of success.  Thus, it would be obvious to one of ordinary skill in the art that the rAAV vector can be delivered to affected visceral organs of a 

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHIN LIN CHEN whose telephone number is (571)272-0726.  The examiner can normally be reached from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 




/SHIN LIN CHEN/Primary Examiner, Art Unit 1632